                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:21-CV-00030-KDB-DSC


 NATHAN HAMILTON CHURCH,                       )
                                               )
                   Plaintiff,                  )
                                               )
 v.                                            )                   ORDER
                                               )
 EQUIFAX INFORMATION SERVICES                  )
 LLC et. al.,                                  )
                                               )
                 Defendants.                   )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Hans W. Lodge]” (document #19) filed March 22, 2021. For the reasons set forth

therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.
                                      Signed: March 23, 2021




      Case 5:21-cv-00030-KDB-DSC Document 20 Filed 03/23/21 Page 1 of 1
